 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDfree flow, whatever the amount involved. In effect, the majority saythat because this Employer receives less than $100,000 for haulingUnited States mail (only $59,093), it is of no concern to this Board asa Federal agency to see that industrial disputes do not disrupt its freeflow-anything less than $100,000 is a matter of State concern.Whatever argument may be made for this approach in matters ofprivate commerce, it is patently inapposite to the transportation ofUnited States mail. I would think that the majority's effort to divestthis Board of its jurisdiction would at least be halted short of thispoint.In view of the fact that transportation of the mails has uniformlybeen regarded by the Board and the courts as activity clearly "affect-ing commerce" within the meaning of the Act, and because the ma-j ority opinion affords no basis in fact or law for overturning this long-standing position in favor of an inapposite "receipts" standard, Imust respectively dissent from the instant decision. I would, instead,assert jurisdiction over this Employer and all other employers en-gaged in the transportation of United States mail.THE VIRGIN ISLESHOTEL,INC.andST.THOMASLABOR UNION-L. I. U.#1812-C.1.0. CONGRESS OF INDUSTRIALORGANIZATIONS, PETI-TIONER.CaseNo. 241-RC-681. October 26,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur A. Greenstein, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds that the Em-ployer operates a hotel on St. Thomas Island, Virgin Islands. Itsdirect ijiflow of goods from outside the Islands is in excess of $100,000annually and its indirect inflow of such goods during the same periodis in excess of $50,000.The Employer neither admits nor denies thatit is engaged in commerce.It has been the Board's long-standing policy not to exercise jurisdic-tion over the hotel industry.This policy was reasserted, after theenactment of the present Act, in theWhite Sulphur Springs Co.case Iand theHotel Association of St. Louiscase.2In the latter case, a ma-j ority of the Board,3 in declining to assert jurisdiction said :We do not believe that a settled policy, endorsed by all those mem-bers of Congress who have recorded an opinion on the subject,1 85 NLRB 14872 92 NLRB 13883Members Reynolds and Murdock dissenting110 NLRB No. 65. THE VIRGIN ISLES HOTEL, INC.559should be lightly overturned by the action of this administrativeBoard 4In deciding to adhere to that policy with respect to this hotel whichis located in the Virgin Islands,we are aware that exceptions haveheretofore been made with respect to hotels operating within the Dis-trict of Columbia or any Territory, for the reason that the Act givesthe Board plenary jurisdiction over all business enterprises operat-ing in such places.5However, we are convinced,upon examinationof this rule and the exception thereto, that the exception is unwar-ranted.While_ it is true that the operations of this Employer are notwholly unrelated to commerce,the relationship to commerce is nogreater here than in- the case of a hotel operating in any of the 48States and we do not believe that the impact on commerce is sufficientin either instance to warrant the assertion of jurisdiction.Accord-ingly, we shall dismiss the instant petition.[TheBoard dismissed the petition.]MEMBER PETERSON,concurring :I concur in the majority's decision to dismiss the petition herein.The Employer operates a resort hotel on St. Thomas Island in theVirgin Islands.It caters almost exclusively to the vacationing pub-lic, accommodating at the height of its busy season a maximum of 240guests.It furnishes its guests with the usual hotel services,includ-ing laundry services performed by employees whose representationthe Petitioner seeks.I have serious doubts that Congress, in enacting the Act, intendedthat the Board, in the exercise of its discretion, extend itself to theVirgin Islands to take jurisdiction over this local enterprise,if indeed.Congress intended that the Boardexerciseany jurisdictionat all inthis island possession.In any event,I am unable to conceive how awork stoppage at the resort hotel in question could have an impacton commerce as to warrant the Board's assertioi of jurisdiction overthat business.Whatever effect a cessation of the Employer's busi-ness could possibly have on commerce appears to me to be at most re-mote and inconsequential.In these circumstances,I find that it wouldnot effectuate the policiesof the Actto assert jurisdiction in thisproceeding.MEMBERMURDOCK, dissenting :I would assert jurisdiction in this case.I have consistently opposed the application of different jurisdic-tional standards to the hotel industry than are applied to other enter-4Hotel Association of St.Louis, supra,at 1390.5 Roy C.Kelley,95 NLRB 6. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDprises.°As indicated in my dissents in those cases, I can perceiveno reasons why this Board should afford an exemption from the pro-visions of this Act to the hotel industry, which exemption is not to befound in the express provisions of the Act.But assuming that the legislative statements relied on by the ma-jority indicate congressional approval of the Board's practice of de-clining to assert jurisdiction over hotels in the United States, thesame statements indicate congressional approval of the Board's prac-tice of asserting jurisdiction over hotels in the Territories.The pol-icy of asserting jurisdiction over hotels in the District of Columbiaand the Territories on the basis of the Board's plenary powers,' hasas long a history as has the policy of declining to assert jurisdictionover hotels operating in 1 of the 48 States. Thus, the same consider-ations which the majority find require a continuation of the latterpolicy, likewise require a continuation of the former policy.The leg-islative statements disclose no dissatisfaction on the part of Congresswith the Board's exercise of plenary jurisdiction over enterprises op-erating in the Territories.Thus a proper application of the statement quoted by the majorityfrom theHotel Association of St. Louiscase thatWe do not believe that a settled policy, endorsed by all those mem-bers of Congress who have recorded an opinion on the subjectshould be lightly overturned by the action of this administrativeBoard.should require the Board to assert jurisdiction over the Employer inthis case.Apart from its specific effect upon hotels in the Territories, andthe District of Columbia, the instant decision indicates a marked re-,cision of the Board's plenary jurisdiction in these areas.The Boardhas previously exercised such plenary jurisdiction, for well-foundedreasons, without regard to the size, type, or volume of business of the.enterprise involved.The majority opinion, in this case, accordingly,constitutes a major alteration in this Agency's jurisdictional policy.comparable to those affecting the continental United States (exceptfor the District of Columbia) upon which I have commented generallyin my dissenting opinion inBreeding Transfer Company,110 NLRB493.As was true of the new standards of jurisdiction discussedin theBreedingcase, this change is similarly inconsistent with theAct and the responsibilities which it imposes on this Agency, involvinga determination to withhold protection of the Act which properlyshould be made by Congress.6 See my dissents inHotel Association of St. Louis,supra,andThe White SulphurSprings Company,85NLRB 1487.7 Eg,Willard, Inc, 2NLRB1094;The Raleigh Hotel Company,7NLRB 353;West-W, ,17 NLRB433;Rutland Court Owners,Inc.,44 NLRB 587.chester Apartments,11 THE VIRGIN ISLES HOTEL, INC.561The broad exercise of jurisdiction over enterprises in the Territoriesand the District of Columbia is specifically directed in the statutewhich the Board administers.As the courts have previously pointedout's. .. Congress can constitutionally regulate purely intraterritorialcommerce.And we think there can be no doubt that Congressmust have intended to exercise this power when in Section 10 (a)of the National Labor Relations Act it gave the Board authorityto prevent any person from engaging in any unfair labor practiceaffecting commerce, and in Section 2 (6) of the Act defined com-merce to include"trade . . . within . . . any Territory."[Em-phasis supplied.]The Board has previously observed that, by this statutory definition"alltradewithinany Territory is embraced by the term `commerce,'whereas with respect to a State, only trade between such State andoutside points is embraced by that term." 9 [Emphasis, in part, sup-plied.]It is thus clear that the statement of the majority decisionin this case that "the relationship to commerce is no greater here thanin the case of a hotel operating in any of the 48 States" is contrary tothe explicit terms of the Act which define commerce differently withrespect to Territories and the District of Columbia.The concurringopinion also fails to recognize the fact that "commerce" is differentlydefined with respect to Territories.The operations of this or anyother employer in a Territory or the District of Columbia will ob-viously have a greater effect upon all trade within that area than theoperations of a similar establishment in the States would have uponcommerce between and among the States.Indeed, it is readily apparent that the Federal Government is vitallyinterested in furthering the economic development of the VirginIslands.To this end, Congress, in 1949 established the Virgin IslandsCorporation,10 in order,inter alia,to encourage, promote, and develop, and to assist in the encourage-ment, promotion, and development of tourist trade in the VirginIslands."Tourist expenditures in the Virgin Islands amounted to more than$3,000,000 in 1951,12 and to more than $6,000,000 in 1952.13Totalimports to the Virgin Islands amounted to $11,162,888 during 1952.14Of the more than $6,000,000 of tourist expenditures for 1952, hotel8N. L R. B. v Gonzalez Padin Company,161 P. 2d 353 (C A. 1).9Panaderia Suees,onAlonso, 87 NLRB 877 at 878.10Tit. 48 U. S C S. 1407.11Tit. 48U S. C. S 14076 (b)121952 Annual Report of the Governor of the Vii gin Islands to the Seel etaly of Interior.13Ibid.14 Ibid.338207-55-vol. 110-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD.receipts accounted for $2,269,481,15 restaurant and shops receipts ac-counted for $3,548,515,16 and taxi and sightseeing receipts accountedfor $622,448.17The foregoing figures show the obvious importance of tourist ex-penditures to the economic well being of the Virgin Islands, and thenecessary part adequate hotel accommodations play in encouragingand developing the tourist trade. I find it somewhat strange that inthe face of the policy of the Federal Government to encourage, pro-mote, and develop the tourist trade in the Virgin Islands, my col-leagues feel no obligation on the part of this Agency to provide thebenefits of this Act to insure against industrial disputes which mightshut down the hotels which are essential to attract and house overseastourists, and thereby interfere with the orderly implementation of aclearly expressed governmental policy.The expressed doubt in the concurring opinion that the Board hasany jurisdiction at all in this "island possession," should be quicklyresolved by reference to available authorities which plainly demon-strate the authority of this Board over labor disputes in the VirginIslands.InPeople of Puerto Rico v. ShellCo."' the Supreme Court,after referring to its language in an earlier case which held that PuertoRico was an organized Territory, although not incorporated into theUnited States, held that the Sherman Anti-Trust Act was applicableto Puerto Rico because asCongress intended by the Sherman Act to exert all the power itpossessed in respect to the subject matter-trade and commerce-... Congress [also] intended to include all territories to whichits powers might extend. . . . [T]he word "territory" was usedin its most comprehensive sense as embracing all organized ter-ritories whether incorporated into the United States or not, in-cluding Porto Rico.In theGonzalez Padin Companycase, citedsupra,the Court ofAppeals for the First Circuit after its discussing of the language ofSection 2 (6) of the Act, in holding a Puerto Rico employer withinthe plenary jurisdiction of the Board, said :That is to say we think Congress in the National Labor RelationsAct intended to deal comprehensively with labor disputes af-fecting commerce . . . just as in the Sherman Anti-Trust act...it intended to deal comprehensively with contracts, com-binations and restraints of trade(Puerto Rico v. Shell Co.,302U, S. 253) 259 . . . ) and to that end exercised all the power it'S CondensedReport on Tourist ActivitiesinVirgin Islands, dated January 1, 1954,submitted by Virgin Islands Tourist Development Board.1sJbtd17 IbtdIs 302 U S. 253 THE VIRGIN ISLES HOTEL, INC.563possessed in the premises.(Atlantic Cleaners & Dyers v. United:;Mates,286 U. S. 4271435 . . . )"The Virgin Islands is an outlying possession of the United States,and as such had been governed as a territory of the United States." 1"Its organization and powers are set forth in an organic law passed bythe Congress of the United States in 1936,20 which provided for alegislature, a territorial governor, and other officers appointed by thePresident with the advice and consent of the Senate of the UnitedStates.As the Virgin Islands is a completely organized Territory,although not incorporated into the United States, it is clear that itoccupies the identical position which Puerto Rico did prior to becom-ing a Commonwealth, during which time both the Board and courtsheld that the Act embraced Puerto Rico.21Accordingly, it seemsplain that the Virgin Islands are a "Territory" within the meaningof Section 2 (6) of the Act.22No legislative or judicial authority tothe contrary or providing a basis to doubt this fact is cited in themajority or concurring opinions.There is an additional factor which requires consideration.Thecutting of the Board's plenary jurisdiction will mean an absence ofany regulation or control of industrial disputes in these areas.Foreven where local administrative agencies have been established in theTerritories to perform duties comparable to those of the Board, it hasbeen held that Section 10 (a) prohibits them from either acceptingjurisdiction by cession from the National Labor Relations Board orexercising jurisdiction over matters which are within the scope of theAct.21Unlike the situation in any of the States, the Congress is ina real sense the "local" legislature for these areas.In summary, when the Act, itself, directs this Board to exercise juris-diction over all trade within the Territories and the District of Colum-bia; when the Board has proceeded on that basis for a number of yearswithout comment or alteration of the statute by the legislature; andwhen the exercise of such plenary jurisdiction has been continuallysupported by the courts, it is singularly inappropriate now to restrictour performance of that statutory duty.Particularly so, when by sorestricting our plenary jurisdiction, we leave commerce within thoseareasunprotected by any other agency of Government from the im-pact of labor disputes affecting it.For the foregoing reasons, there-19Harrisv.Municipality of St Thomas & St. John,111 F. Supp. 63. (D. C, VirginIslands.)20Organic Act of theVirgin Islandsof the United States,June 22, 1936, c. 699, Sec-tions 41, 49 Stat. 180721The Board continuesto hold PuertoRico embraced by the Act since achieving com-monwealth status39 CfPuerto Rico v.Shell Co, supra, p258;Kopel v Bingham,211 U.S. 468, 474,476, N. LR B. vGonzalez Padin Company, supra.23Bayamon Transat Company,Sucesora v. PeurtoRicoLabor Relations Board,70 P. R,Sup Ct.No 3, p 292 See alsoPanaderia Suoesion Alonso, supra.0 564DECISIONSOF NATIONALLABOR RELATIONS BOARDfore, I find that the Employer is engaged in commerce as defined in theAct and that it would effectuate the policies of the Act to assert juris-diction herein.THE GREENWICH GAS COMPANY ANDFUELS,INCORPORATEDandNORMASCOTT,PETITIONERandLOCAL380,UTILITYWORKERSUNION OFAMERICA, CIO.Case No. 2-RD-9206. October 26,195 4Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. Geller, hearing officer.'The hearing officer2s rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Greenwich Gas Company, a local public utility, is engaged inthe distribution of natural gas and the sale of gas appliances and ofservices in Greenwich, Connecticut.During the past year, the Em-ployer's direct and indirect purchases outside the State consisted ofappliances valued at $105,000 and natural gas valued at $128,000, atotal of $233,000.During this same time, the total dollar volume ofthe Employer's business was approximately $952,000, of which lessthan 1 percent reflects sales to customers located outside the State.Within the State, the Employer made sales amounting to $67,000 toThe Conde Nast Publications, Inc.; $2,800 to Arnold Bakers; $8,000to Homelite Corp. ; $3,900 to Electrolux Corp. ; and $515 to New HavenRailroad.Fuels, Incorporated, a wholly owned subsidiary of TheGreenwich Gas Company, is engaged in the distribution of bottled gasand the sale of gas appliances in Connecticut. Its total purchases forthe past year amounted to $12,000. Its sales for the period exceeded$30,000, of which less than 5 percent was made out of the State.It has been the consistent position of the Board that it better effec-tuates the purposes of the Act, and promotes the prompt handling ofmajor cases, not to exercise its jurisdiction to the fullest extent pos-sible under the authority delegated to it by Congress, but to limit thatexercise to enterprises whose operations have, or at which labor dis-putes would have a pronounced impact upon the flow of interstatecommerce. In furtherance of that policy, the Board in October 1950adopted certain standards to govern its assertion of jurisdiction.Those standards resulted from a study of the Board's experience upto that time.i Fuels, Incorporated,waived notice of hearing.The petition and other formal paperswereamended to show Fuels,Incorporated,as an Employer involved.110 NLRB No. 91.